Case 6:21-cr-00106-JDC-CBW Document 17 Filed 06/03/21 Page 1 of 3 PageID #: 74




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                      CASE NO. 6:21-CR-00106-01

 VERSUS                                        JUDGE JAMES D. CAIN, JR.

 DURWARD C CASTEEL (01)                        MAGISTRATE JUDGE CAROL B.
                                               WHITEHURST

               REPORT AND RECOMMENDATION ON
          FELONY GUILTY PLEA BEFORE THE UNITED STATES
                      MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter was referred by the District Court for

 administration of guilty plea and allocution under Rule 11 of the Federal Rules of

 Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Durward Casteel, on June 1,

 2021. The defendant was present with his counsel, Wayne Blanchard.

        For the proceeding, the United States Attorney, defense counsel, the

 defendant, and the court reporter all appeared by videoconference. The defendant

 consented to appearing by videoconference, and both he and his lawyer explained

 they had discussed the matter. His image and voice were clear, and the undersigned

 confirmed he could see and hear the undersigned and the lawyers clearly.
Case 6:21-cr-00106-JDC-CBW Document 17 Filed 06/03/21 Page 2 of 3 PageID #: 75




        The Court proceeded without the defendant physically present because,

 during the national emergency created by the novel coronavirus, he could not be

 physically present without seriously jeopardizing public health and safety. See

 Proclamation Number 25 JBE 2020 (March 11, 2020); March 16, 2020 Order

 Regarding Court Operations Under the Exigent Circumstances Created by the

 COVID-19 Pandemic (as supplemented multiple times thereafter). The Court did

 not postpone the plea, because the Court found that a delay of the plea would cause

 serious harm to the interests of justice.

       After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.

       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 11).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Durward Casteel, in

 accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that Durward Casteel be finally adjudged guilty of the offense

 charged in Count 1.

                                             2
Case 6:21-cr-00106-JDC-CBW Document 17 Filed 06/03/21 Page 3 of 3 PageID #: 76




       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on June

 3, 2021.



                                    ____________________________________
                                    CAROL B. WHITEHURST
                                    UNITED STATES MAGISTRATE JUDGE




                                      3
